DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-8 and 32-37 are pending.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/23/2022, 03/11/2022, and 12/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US20170318410).

Regarding claim 1, the cited reference Oh discloses a method for wireless communication at a user equipment (UE) (Fig. 2 discloses a communication between base station and an MTC terminal), comprising: identifying, based at least in part on a system bandwidth of a carrier, a plurality of narrowbands associated with communication using a first protocol (¶0021 discloses at the base station, transmitting…a control information to the MTC terminal using a system bandwidth having a predetermined size... set of narrow bands may be used for a uplink transmission and a downlink transmission. ¶0116 discloses that the number of available narrow bands and the number of sub-bands may be determined based on a system bandwidth of a cell. ¶0112 discloses that a base station may set a plurality of narrow bands in order to simultaneously support a plurality of MTC terminals … the narrow bands may be set as a function of a system bandwidth. ¶0110 discloses that a part of a system bandwidth for communication between the MTC terminal and the base station may be set. If the part of the system bandwidth, that is, a narrow band, is set. ¶0108 discloses that in the case of a time division duplex (TDD) transmission scheme, an identical set of narrow bands should be set for uplink transmission and downlink transmission. ¶0139 discloses that a plurality of narrow bands to be used may be set in advance, an PRB index may be allocated to each narrow band, and a location of a narrow band to be used by an MTC terminal may be notified using the PRB index. Regarding the first protocol, the cited reference Oh discloses in ¶0283 that the base station in the RAN and the MTC terminal may implement a radio technology such as universal mobile telecommunications system (UMTS) terrestrial radio access (UTRA), which may establish the air interface using wideband CDMA (WCDMA). WCDMA may include communication protocols); receiving an indication of a valid set of narrowbands for the communication using the first protocol (¶0224 discloses that an available narrow band set may be notified to an MTC terminal by using system information, such as an MIB or an SIB, which are broadcasted to all MTC terminals in a network, and all the MTC terminal may be allowed to use the available narrow band set); identifying a frequency hopping pattern for the communication using the first protocol (¶0141 discloses that information on a hopping pattern may be exchanged in a form of control information (signaling) between the base station and the terminal where ¶0283 discloses the use of WCDMA communication protocols between base station and the MTC terminal); and receiving a downlink transmission based at least in part on frequency hopping for a plurality of time domain repetitions of the downlink transmission across the valid set of narrowbands according to the frequency hopping pattern (¶0021 discloses that the base station performs frequency hopping using a frequency hopping pattern in a unit of narrow band on the at least one of the system information…the frequency hopping may be performed at a specific narrow band set… The frequency hopping pattern may be transmitted using persistent scheduling to the MTC terminal. ¶0086 discloses that in the case of LTE downlink data transmission in MTC communications, data may be transmitted in a manner that 1.4 MHz is frequency-hopped by using an entire system bandwidth greater than 1.4 MHz and a hopping pattern. The hopping pattern may be periodical or aperiodical. Fig. 6 and ¶0138-¶0141 discloses that a frequency hopping pattern occurring between narrow bands of 6PRB by using an entire system bandwidth greater than 1.4 MHz…A plurality of narrow bands to be used may be set in advance, an PRB index may be allocated to each narrow band, and a location of a narrow band to be used by an MTC terminal may be notified using the PRB index. Referring to FIG. 6, narrow bands NB1, NB2, . . . , NB8 are at 6PRB, and PRB indexes 0-5, 6-11, . . . , 42-47 are allocated to the narrow bands NB1, NB2, . . . , NB8, respectively. For example, when frequency hopping is performed on the eight narrow bands NB1, NB2, NB3, NB4, NB5, NB6, NB7, and NB8, a frequency hopping pattern is in the order of NB6, NB5, NB8, NB7, NB1, NB2, NB4, and NB3…As information for frequency hopping, user 

system information may be used for frequency hopping in a downlink).

	Regarding claim 2, the cited reference Oh discloses all limitations of claim 1. Oh further discloses wherein receiving the downlink transmission comprises: receiving a control message for paging via a machine type communication (MTC) physical downlink control channel (MPDCCH) mapped to the valid set of narrowbands according to the frequency hopping (¶0222-¶0223 discloses that in frequency hopping for MTC, the narrow band set of the frequency hopping can be limited to specific set(s) of narrow band such that the frequency hopping is performed at specific set(s) of narrow band and in the case of LTE downlink frequency hopping for MTC, information on usage of a narrow band, such as a narrow band set, may be notified. ¶0230 discloses it is possible to notify an available narrow band set to a specific user by using a downlink control signal, e.g., a UE-specific EPDCCH, and to allow a specific user terminal to use the available narrow band set. ¶0235 discloses that if a frequency hopping cycle is notified to an MTC terminal and the frequency hopping cycle is finished, an available narrow band set may be notified based on control information (MIB, SIB, PDCCH, or EPDCCH) and the narrow band set is allowed to be used until the next frequency hopping cycle); and receiving, based at least in part on the control message, a paging message via a physical downlink shared channel (PDSCH) mapped to the valid set of narrowbands according to the frequency hopping (¶0226 discloses that PDSCH carrying SIB because PDSCH which carries SIB performs frequency hopping, and, if the information of narrow band set is included in SIB).

	Regarding claim 32, the cited reference Oh discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 1 , ¶0033 , ¶0276, and ¶0279), to cause the apparatus to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 33, the claim is drawn to an apparatus performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20170318410), in view of Aris et al (US20210385852).

	Regarding claim 3, the cited reference Oh discloses all limitations of claim 1. However, Oh does not explicitly teach wherein receiving the indication of the valid set of narrowbands for the communication using the first protocol further comprises: receiving a bitmap comprising one or more values indicating whether each narrowband of the plurality of narrowbands is within the valid set of narrowbands.
In an analogous art Aris teaches wherein receiving the indication of the valid set of narrowbands for the communication using the first protocol further comprises: receiving a bitmap comprising one or more values indicating whether each narrowband of the plurality of narrowbands is within the valid set of narrowbands (¶0221 disclose DCI format can also include an IE indicating a narrow-band of 6 RBs among a predetermined set of narrow-bands in an UL system BW or in a DL system, respectively, when the narrow-band of 6 RBs is not configured to a UE by an eNB through higher layer signaling. For example, for indicating a narrow-band from a set of 8 or 16 narrow-bands, a 3-bit IE or a 4-bit IE can be respectively included in the DCI formats. When the size of one DCI format).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Aris to provide a set of narrow bands used by a terminal and avoid overlap of narrow bands.

	Regarding claim 4, the combination of Oh and Aris discloses all limitations of claim 3. Aris further discloses wherein the bitmap includes values for each of the plurality of narrowbands of the carrier (¶0221 discloses indicating a narrow-band from a set of 8 (i.e. 3-bit IE) or 16 narrow-bands (i.e. 4-bit IE) can be included in the DCI).

	Regarding claim 34, the claim is drawn to an apparatus performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

	Regarding claim 35, the claim is drawn to an apparatus performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claims 5 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20170318410), in view of Aris et al (US20210385852), in further view of Fang et al (US20190327718).

	Regarding claim 3, the combination of Oh and Aris discloses all limitations of claim 3. However, the combination does not explicitly teach wherein the bitmap includes values for one or more widebands of the carrier, wherein each wideband consists of a number of consecutive narrowbands.
In an analogous art Fang teaches wherein the bitmap includes values for one or more widebands of the carrier, wherein each wideband consists of a number of consecutive narrowbands (¶0012 disclose the starting narrowband index is used for identifying a wideband index of a wideband, where the wideband includes a starting narrowband and the starting narrowband has a minimum index among narrowbands within the wideband. ¶0070 discloses that the wideband includes M narrowbands, See table 2 and 3 below which discloses number of bit used to wideband and the plurality of narrowbands).


    PNG
    media_image1.png
    137
    295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    298
    media_image2.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Fang where wideband wireless communication system is used due to the high spectral efficiency of the LTE/LTE-A where various MTC data traffic based on the LTE/LTE-A will also be more attractive.

	Regarding claim 36, the claim is drawn to an apparatus performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Claims 6 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20170318410), in view of  Zhang et al (US20170367074).

	Regarding claim 6, the cited reference Oh discloses all limitations of claim 1. However, Oh does not explicitly teach further comprising: receiving an indication of one or more subframes that are valid for a narrowband associated with the first protocol; and receiving the downlink transmission based at least in part on the indication.
In an analogous art Zhang teaches further comprising: receiving an indication of one or more subframes that are valid for a narrowband associated with the first protocol; and receiving the downlink transmission based at least in part on the indication (¶0158 disclose that the eNB may notify the UE of sub-frames corresponding to the allocated narrowbands where the eNB and the UE will send or receive signals on the allocated narrowbands).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang because it is necessary to allocate multiple downlink or uplink working narrowbands to the MTC UE, so that the MTC UE can receive or send a signal on these narrowbands. And narrowbands are allocated to the MTC UE, and overheads of indicating resource allocations can be further reduced.

	Regarding claim 37, the claim is drawn to an apparatus performing substantially the same features of the method of claim 37. Therefore the claim is subject to the same rejection as claim 37.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20170318410), in view of  Li et al (US20160249358).

	Regarding claim 7, the cited reference Oh discloses all limitations of claim 1. However, Oh does not explicitly teach further comprising: receiving an indication of a second valid set of narrowbands; and transmitting an uplink transmission based at least in part on the second valid set of narrowbands.
In an analogous art Li teaches further comprising: receiving an indication of a second valid set of narrowbands; and transmitting an uplink transmission based at least in part on the second valid set of narrowbands (¶0069 and Fig. 6 discloses that the resource allocation 630 may provide an identification of tones (i.e. second group of narrowband tones) that the UE 115-c is to use for transmissions. UE 115-c may identify a narrowband group of tones for uplink transmissions, and may transmit uplink transmissions 640 using the identified group of tones.¶0064 further disclose that second group of narrowband tones 320 may be either downlink or uplink transmissions).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to provide benefits in reducing the interference from some high power narrowband tones to the wideband OFDMA system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20170318410), in view of Applicant Admitted Prior Art (AAPA: US20210281371).

	Regarding claim 8, the cited reference Oh discloses all limitations of claim 1. However, Oh does not explicitly teach further comprising: receiving an indication of a second valid set of narrowbands; and transmitting an uplink transmission based at least in part on the second valid set of narrowbands.
In an analogous art AAPA teaches wherein the carrier is associated with a second protocol and the valid set of narrowbands is based at least in part on the carrier being associated with the second protocol, the first protocol comprising an enhanced machine type communication (eMTC) protocol and the second protocol comprising a New Radio (NR) protocol (¶0004 discloses that some wireless communication systems may support narrowband communications that involve communications over a limited frequency bandwidth as compared to the frequency bandwidth used for other communications (e.g., such as LTE or NR communications). For example, eMTC may be limited to a narrowband within some system bandwidth (e.g., a system bandwidth of 10 MHz may be broken into 8 narrowbands, some of which may be utilized for eMTC).).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of AAPA help achieve frequency diversity and may help avoid narrowband interference

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656. The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462